PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/985,282
Filing Date: 21 May 2018
Appellant(s): DXTERITY DIAGNOSTICS INCORPORATED



__________________
Louis T. Nguyen, Reg. No. 58,729
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Statement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,976,177 (Terbrueggen). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘177 patent fairly disclose steps a) through d) of the claimed method for detecting target nucleic acids in a sample using first and second ligation probes, where the target sequence can be DNA and/or RNA, and that the 5’ ligation moiety on the first ligation probe is DABSYL and the 3’ ligation moiety on the second ligation probe is a phosphorothioate moiety.

As present worded, the claimed method fairly encompasses any means of detection, including the use of fluorescent labels, as recited in claim 1 of the ‘177 patent.  Further, both claim 1 of the ’177 patent and claim 1 of the instant application require “detecting the presence of” the amplified (step c)) ligation product in step d). 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,976,177 (Terbrueggen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.

Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-4, 9-11, 16-18, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.).

Royer et al., discloses a method of detecting nucleic acid targets in crude samples where to probes that hybridize adjacent to one another are caused to ligate without the use of a ligase.  As seen therein, the target can be DNA and/or RNA.

Royer et al., in column 1, first paragraph, teach:
The present invention pertains to methods, reagents, compositions, kits, and apparatus for use in ligating substantially contiguous ligands together on a target template. In particular, the present invention relates to methods, reagents, compositions, and kits for performing deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) hybridization assays.  (Emphasis added)

Royer et al., column 1, lines 39-45, teach:
The term "probe" refers to a ligand of known qualities capable of selectively binding to a target antiligand or receptor. As applied to nucleic acids, the term "probe" refers to a strand of nucleic acid having a base sequence complementary to a target strand. The probe and the target are capable of forming a probe target complex under binding conditions.

Royer et al., at column 1, lines 55-65, teach:
The term "amplify" is used in the broad sense to mean creating an amplification product, which may include by way of example, additional target molecules, or target-like molecules, capable of functioning in a manner like the target molecule, or a molecule subject to detection steps in place of the target molecule, which molecules are created by virtue of the presence of the target molecule in the sample. In the situation where the target is a polynucleotide, additional target, or target-like molecules, or molecules subject to detection can be made enzymatically with DNA or RNA polymerases.

The aspect of performing an amplification reaction on the products formed (ligated), is deemed to meet another limitation of independent claims 1 and 16.

Royer et al., at column 2, lines 3-36, teach:
The term "photoreactive functional group" refers to a reactive functional group capable of forming a covalent bond upon photoactivation with radiant energy between two ligands held in a reactive position. 

(11)   An example of a photoreactive functional group includes, without limitation, olefins, conjugated olefins, ketones, .alpha., .beta.-unsaturated ketones, azides, conjugated polyolefins characterized by conjugated double bonds and ketone functionality and aromatic compounds. Photoreactive functional groups can be further characterized as coumarins, psoralens, anthracenes, pyrenes, carotenes, tropones, chromones, quinones, maleic anhydride, alkyl maleimide and derivatives thereof. Further examples of photoreactive functional groups can be found in the reference J. G. Calvert, James N. Pitts, Jr., Photochemistry, pages 536-48, John Wiley Sons, Inc. (1966), incorporated by reference herein. 

(12)   The term "contiguous" means an adjacent area of a molecule. By way of example, in the case of biological binding pairs, where a first ligand binds to a receptor target molecule, the area surrounding and adjacent to the first ligand is open and capable of binding to a second ligand contiguous to the first. In the context of polynucleotides, where a first probe binds to an area of a polynucleotide target molecule, an adjacent mutually exclusive area along the length of the target molecule can bind to a second probe which will then be contiguous to the first. The target molecule acts as a template, directing the position of the first probe and the second probe. The term "substantially contiguous" is used in the functional sense to include spatial orientations which may not touch, may not abut, or may overlap yet function to bring a reactive covalent functional group into a reactive position. (Emphasis added)

The aspect of using “a photoreactive functional group” to effect a covalent bound between the first and second ligation probe is deemed to meet the limitation of claims 1, 14, and 16 that one is “ligating said first and second ligation probes in the absence of a ligase enzyme to form a ligation product”.

Royer et al., in column 12, last paragraph, bridging to column 13, teaches:
Embodiments of the present apparatus are adapted to receive crude samples and process the sample to release the target receptor molecule. Further embodiments feature means to capture the target receptor molecule and means for capturing background noise. Still further embodiments feature means for amplifying the probe reaction product or the target to improve signal. The term "crude sample" is used to include clinical samples, including by way of example, biopsy or tissue samples, sputum, blood, excretion, swabs, cultures; agricultural samples, including plant matter soil samples; and industrial samples, including fermentation samples, food and plant material, and the like.  (Emphasis added)

The aspect that the sample can be a “crude sample” is deemed to meet the limitation newly added to each of independent claims 1, 14, and 16.  The fact that the “crude sample” can be from a “clinical sample” and be blood is deemed to meet limitations of claims 4 and 18.

Royer et al., has not been found to teach use of DABSYL (limitation of claim 9).
Letsinger et al., in the abstract, teaches of the hybridization of two ligation probes essentially adjacent to each other on a target sequence and that through the reactive groups on the adjacent ends of the two ligation probes (applicant’s “5’ ligation moiety” and the “3’ ligation moiety”), the probes undergo a spontaneous covalent binding to one another without the use of any enzyme.  As stated therein:
A method for increasing oligonucleotide selectivity comprising reversibly binding two oligonucleotides at adjacent positions to the bases on a complementary template and then spontaneously and irreversibly covalently joining said oligomers via two reactive groups brought into proximity of each other by the binding of the oligonucleotides, in the absence of added reagent or enzyme. By using a shorter, lower affinity, highly selective first oligonucleotide complementary which binds to the site of a point mutation combined, with a longer, high affinity, less selective second oligonucleotide, this method provides an effective way to identify the presence of absence of a point mutation.  (Emphasis added)


As seen in column 6, Letsinger teaches reactive groups, one of which is phosphorothioate.  Such is deemed to meet a limitation of claim 9.

Letsinger et al., column 1, teach the use of oligonucleotides in diagnostics, and that such includes both DNA and RNA target sequences, which have been detected via in situ hybridization.  Such a showing is deemed to meet a limitation of claims 2, 3, and 7.

Letsinger et al., at column 7, teach the use of ligating probes in the detection of diseases such as cystic fibrosis.  Such is recognized as being a human disease.  Given such, the aspect of detecting genetic sequences associated with a human disease is deemed to meet a limitation of claims 4 and 18 in that the sample is “derived from a mammalian body” as humans are mammals.

Letsinger et al., column 1 teach detectable labels commonly used.  As stated therein:
Common reporter groups include radioactive atoms (phosphorous, sulfur, carbon, or tritium), fluorescent or chemiluminescent groups, and enzymes that generate colored or fluorescent products.


Letsinger et al., column 6, last paragraph, teach:
In a variation of this method, both of the probe oligonucleotides could be labelled or carry reporter groups, the reporter groups on each would differ so that the signals could be read independently. For example, one reporter group might be fluorescent, colored, or chemiluminescent compound and the other label could be a radioactive marker. Positive identification of a target polynucleotide could then be obtained when signals from both reporter groups are obtained after washing the immobilized target under stringent conditions for hybridization of the ligated oligonucleotide probes. In this case, it could prove advantageous to use oligonucleotide probes of about equal sizes. The method could also be extended to a three or more probe system in which two or more independent reporter groups are employed.  (Emphasis added)


The aspect of using three or more probes is deemed to meet a limitation of claim 16. 

Letsinger et al., has not been found to teach the use of DABSYL.  Letsinger et al., has also not been found to teach that the probes comprise “a universal primer sequence for amplification of said ligation product” (claim 10 and 23).

Kool et al., teach alternative chemistries that can be used in autoligation of oligonucleotides.  As seen in paragraph [0088], the 5’ functional group (Z) as well as the leaving group, or L, can be DABSYL while the 3’ ligation moiety can be phosphorothioate.  As stated therein:
[0088] The above scheme shows an example of a ligation between a polynucleotide comprising a 3' phosphorothioate as a nucleophile, and the tether on a modified polynucleotide. The modified polynucleotide corresponds to previously described structure III, where Z is DABSYL; L (which is provided by the DABSYL group) is a sulfonate group; and T is an alkyl of length n. The reaction has been shown to proceed under a variety of conditions (see examples) and also including physiological conditions, as are found in vivo.  (Emphasis added)

Kool et al., in paragraph [0081], provides a listing of sources of target polynucleotides.  As stated therein:
[0081]    The polynucleotide can be derived from a completely chemical synthesis process, such as a solid phase mediated chemical synthesis, or from a biological origin, such as through isolation from almost any species that can provide DNA or RNA, or from processes that involve the manipulation of nucleic acids by molecular biology tools, such as DNA replication, PCR amplification, reverse transcription, or from a combination of those processes. Modifications to introduce a universal primer of the invention may be performed post-synthetically; or a modified polynucleotide may be used as a primer in a synthetic reaction, e.g. PCR; and the like. (Emphasis added)


Kool et al., at paragraph [0165], provides a comparison of different methods of using DABSYL as a 5’ ligation moiety, and provides motivation for adapting prior art methods to using DABSYL as disclosed.  As stated therein:
[0165]    Unlike previously described methods, the linkers of the present invention are quite simple and inexpensive to prepare, and they can be appended to any DNA oligonucleotide in automated steps on a standard DNA synthesizer. In addition, the hydrophobicity of the dabsyl group offers ease of purification by reverse-phase HPLC, in analogy to the widely used "trityl on" purification strategy. A previous limitation of the earlier dabsyl-mediated ligations was the requirement for a 5'-thymine on the electrophile probe, which resulted in some sequence limitations. The new approach can be applied universally to any probe sequence, and thus any target site. This ease of preparation and application increases the utility of the self-ligating probe strategy.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 9.

Kool et al., have not been found to disclose amplification of ligated probes.

Zhang et al., column 5, in the description of FIG. 13, teach the use of a common set of “generic PCR primers” to amplify different ligated probe sets.  As stated therein:
FIG. 13 is a schematic diagram of multiplex PCR. Two set of capture /amplification probes, having specificity for HIV-1 and HCV, respectively, are used for target capture, but only one pair of generic PCR primers is used to amplify the ligated probes. The presence of each target can be determined by the size of the amplified product or by enzyme-linked immunosorbent assay.  (Emphasis added)


The fact that but a single pair of primers are used to amplify different sets of ligated probes speaks directly to the probes having a “universal primer sequence” that would allow for such common amplification. Such is deemed to meet a limitation of claims 10 and 23.  

The fact that the amplification product is being detected “by enzyme-linked immunosorbent assay” is deemed to fairly suggest the use of labeled primers, a limitation of claims 11 and 24.

In view of the above teachings it would have been obvious to one of ordinary skill in the art to have expanded the aspect of automatic, self-ligation of adjacent probes that have hybridized to a target sequence of interest by including the use of DABSYL in the 5’ ligation moiety for as disclosed by Kool et al.,
Unlike previously described methods, the linkers of the present invention are quite simple and inexpensive to prepare, and they can be appended to any DNA oligonucleotide in automated steps on a standard DNA synthesizer. In addition, the hydrophobicity of the dabsyl group offers ease of purification by reverse-phase HPLC…

Said ordinary artisan would have also been amply motivated to have included steps of amplification of the ligated probes for by doing so, one could increase the quantity of ligated probes to that which could be detected.  Said ordinary artisan would have also been amply motivated to have incorporated a common primer-binding sequence in the ligated probes as such would have allowed for a more robust, simplistic method of detecting a wide variety of ligated probes in a simultaneous manner.
In view of the well-developed state of the art and the detailed guidance provided, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 9-11, 16-18, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.).


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.).

See above for the basis of the rejection as it relates to the teachings of Royer et al., Letsinger et al., Kool et al., and Zhang et al.

Neither Royer et al., Letsinger et al., Kool et al., nor Zhang et al., have been found to teach detection of amplified nucleic acids via mass spectrometry.



Jones et al., in paragraph [0080], teach:
The amplified sample may be analyzed by any method known in the art, for example, MALDI-TOF mass spec, capillary electrophoresis, OLA, dynamic allele specific hybridization (DASH) or TaqMan.RTM.  (Emphasis added)


It would have been obvious to one of ordinary skill in the art to have incorporated a step of detecting the amplified ligated probes of Royer et al., Letsinger et al., Kool et al., and Zhang et al., via mass spectrometry as such was not only well known in the art, but it would allow for the identification and ligated probes of different sizes, thereby allowing for the multiplexed analysis of a given nucleic acid sample for the presence of multiple target sequences.

In light of the fact that one is using the same method for the same purpose, one would have a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.).

See above for the basis of the rejection as it relates to the teachings of Royer et al., Letsinger et al., Kool et al., and Zhang et al.

Neither Royer et al., Letsinger et al., Kool et al., nor Zhang et al., have been found to teach the inclusion of an “anchor sequence” in either of the ligation probes, nor the inclusion of a microarray in the method.

Knapp et al., at paragraph [0115], teach the use of probe and anchor sequences.  As stated therein:
Any combination of anchor and probe sequences may be used with the methods of the present invention. In a preferred method at least three members of the universal library are used to generate an assembled probe comprising at least eighteen bases. The combination of anchors and probes may be an anchor-anchor-probe; an anchor-probe-anchor or a probe-anchor-anchor. Although described as one probe, two anchor combinations, one of skill will appreciate that any number of variations are possible. For example, in certain aspects it may be desirable to use two anchors, two probes; three anchors, two probes or any other similar combination.


Knapp et al., at paragraph [0113], teach that the anchor and probe sets may be ligated together.

Knapp et al., have not been found to teach using a microarray.



Gunderson et al., teach the use of microarrays in the detection of target sequences, which can include ligated probes.  As disclosed therein:
[0177]   Any of a variety of arrays known in the art can be used in the present invention. For example, arrays that are useful in the invention can be non-bead-based. A particularly useful array is an Affymetrix.TM. GeneChip.TM. array. GeneChip.TM. arrays can be synthesized in accordance with techniques sometimes referred to as VLSIPS.TM. (Very Large Scale Immobilized Polymer Synthesis) technologies. Some aspects of VLSIPS.TM. and other microarray and polymer (including protein) array manufacturing methods and techniques have been described in U.S. patent Ser. No. 09/536,841, International Publication No. WO 00/58516; U.S. Pat. Nos. 5,143,854, 5,242,974, 5,252,743, 5,324,633, 5,445,934, 5,744,305, 5,384,261, 5,405,783, 5,424,186, 5,451,683, 5,482,867, 5,491,074, 5,527,681, 5,550,215, 5,571,639, 5,578,832, 5,593,839, 5,599,695, 5,624,711, 5,631,734, 5,795,716, 5,831,070, 5,837,832, 5,856,101, 5,858,659, 5,936,324, 5,968,740, 5,974,164, 5,981,185, 5,981,956, 6,025,601, 6,033,860, 6,040,193, 6,090,555, 6,136,269, 6,269,846, 6,022,963, 6,083,697, 6,291,183, 6,309,831 and 6,428,752; and in PCT Applications Nos. PCT/US99/00730 (International Publication No. WO 99/36760) and PCT/US01/04285, each of which is incorporated herein by reference. Such arrays can hold over 500,000 probe locations, or features, within a mere 1.28 square centimeters. The resulting probes are typically 25 nucleotides in length. If desired, a highly efficient synthesis in which substantially all of the probes are full length can be used.

***

[0179]   Another array that is useful in the invention is one manufactured using inkjet printing methods such as SurePrint.TM. Technology available from Agilent Technologies. Such methods can be used to synthesize oligonucleotide probes in situ or to attach presynthesized probes having moieties that are reactive with a substrate surface. A printed microarray can contain 22,575 features on a surface having standard slide dimensions (about 1 inch by 3 inches). Typically, the printed probes are 25 or 60 nucleotides in length.

In view of teachings of Knapp et al., one would have been motivated to have modified the method of Letsinger et al., Kool et al., and Zhang et al., whereby one incorporated an anchor sequence in the probe combination as such would allow for the capture/immobilization of the amplified probe on a microarray (Gunderson et al.).  Given the wide application of microarrays and the capacity to detect tens of thousands of different targets simultaneously, the ordinary artisan would have been amply motivated as such would allow for increasing the power of the detection method.  In view of the well-developed state of the art said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.).

(3) New grounds of Rejection
There are no new grounds of rejection.

	(4) Withdrawn Ground(s) of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

The rejection of claims 1-4, 8-11, 14-18, 23, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, has been withdrawn.

The rejection of claims 1-4 8-11, 14-18, 23, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.

The rejection of claims 1-4, 8-11, 14-18, 23, and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  has been withdrawn.

	(5) Response to argument
Obviousness-type Double Patenting Rejection
At page 21 of the Appeal Brief filed 01 April 2022, appellant’s representative asserts:
Without agreeing with the propriety of this rejection and solely to expedite prosecution of
the present application, Appellants submit with this Appeal Brief a Terminal Disclaimer over the U.S. Patent 9,976,177, which renders this rejection moot. Accordingly, Applicant respectfully requests the withdrawal of this rejection.

The above argument has been considered and has not been found persuasive.  While agreement is reached in that appellant did file a Terminal Disclaimer on even date with the Brief (01 April 2022), the terminal disclaimer was disqualified as the person who signed the terminal disclaimer was not the applicant/appellant, patentee or an attorney or agent of record.  It is noted that applicant’s representative had not filed a Power of Attorney until 23 June 2022.  It is also noted that during the interview of 22 June 2022 said representative indicated that a new Terminal Disclaimer was to be filed that day.  However, a review of the record fails to identify where a new Terminal Disclaimer has been filed.  Therefore, and in the absence of convincing evidence to the contrary, the rejection should be affirmed.


Rejection of claims under 35 USC 103(a)
At page 22 of the brief appellant asserts:
The Examiner has rejected claims 1-4, 8-11, 14-18, 23, and 24 under 35 U.S.C. §103(a)
for allegedly being unpatentable over U.S. Patent No. 5,449,602 (hereinafter, “Royer’”), in view of U.S. Patent No. 5,681,943 (hereinafter, “Letsinger”), U.S. Publication No. 2006/0199192 (hereinafter, “Kool”) and U.S. Patent No. 5,876,924 (hereinafter, “Zhang”).

It is noted with particularity that claim 8 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.).   

In addition to the above showing, it is noted that claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.).

The Brief does not acknowledge the rejections of claims 8, 14, and 15, and the added references relied upon. Absent a traversal of the actual rejections of claims, the rejections should be affirmed.

At page 22, bridging to page 23 of the Brief, appellant asserts:
In the Final Office Action, the Examiner relies on Royer for allegedly teaching methods
of detecting nucleic acid targets in crude samples. Final Office Action, page 28. Royer,
however, does not actually teach methods for detecting in a crude sample. Indeed, the method of Royer teaches a step wherein impurities are removed prior to ligation of a first probe and second probe.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection of claims under 35 USC 103(a).  As seen in each of independent claims 1, 14, and 16, the “crude sample” is defined as “comprising a plurality of sample nucleic acids of different sequence, the presence of at least one specific known target nucleic acid comprising a first and a second target domain”.  
A text search of the original disclosure finds the word “crude” being used but a single time, and then it is in paragraph [0158].  As stated therein:
[00158] A further advantage of CLPA is that incorporation of a capture moiety on one probe enables a rapid and specific method for purification of the resulting ligation product from the crude sample free of all impurities and non-target nucleic acid materials, as described below for a biotin-labeled probe.

In view of the above-identified statement, the presence of any amount of impurity in a sample reaction mixture is deemed to constitute a “crude sample”.  
As noted above in the body of the rejection, Royer et al., in column 12, last paragraph, bridging to column 13, teaches:
Embodiments of the present apparatus are adapted to receive crude samples and process the sample to release the target receptor molecule. Further embodiments feature means to capture the target receptor molecule and means for capturing background noise. Still further embodiments feature means for amplifying the probe reaction product or the target to improve signal. The term "crude sample" is used to include clinical samples, including by way of example, biopsy or tissue samples, sputum, blood, excretion, swabs, cultures; agricultural samples, including plant matter soil samples; and industrial samples, including fermentation samples, food and plant material, and the like.  (Emphasis added)

The aspect that the sample can be a “crude sample” is deemed to meet the limitation newly added to each of independent claims 1, 14, and 16.  The fact that the “crude sample” can be from a “clinical sample” and be blood is deemed to meet limitations of claims 4 and 18.
In addition to the above showing, attention is directed to Royer et al., which teaches in column 17, last two paragraphs.  As disclosed therein:
Those skilled in the art will recognize that the order of addition to the sample of dissolution solvents and first and second probes is arbitrary. Care must be taken, however, that the first and second probes are compatible with the agents used to solubilize cellular material. (Emphasis added)

(26)   At the completion of Stage 1, the sample, which has been processed to liberate the polynucleotide target molecule, is moved to Stage 2 by conveying means. As used here, conveying means includes an endless belt, turntable, or manual movement between areas where different steps of the present method are carried out. Turning now to Stage 2, one embodiment of the present invention includes steps and apparatus to capture the target nucleic acid with a support, in association or capable of associating, with a capture probe. Target capture steps may not be necessary and are optional.  (Emphasis added)

As is evidenced above, Royer et al., teaches not only the introduction of fist and second probes, but that the order of their addition to the reaction mixture is arbitrary, and that target capture steps are not necessary and are optional.  Given such, it stands to reason that if the target/template and first and second probes are not removed from the reaction mixture, then they are present in a crude sample.  While agreement is reached in that Royer et al., does teach that one can perform a capture/separation step, such, as is evidenced above, is “optional”.

In addition to the above showing, it is noted that the preamble of each of independent claims 1, 14, and 16 employs the term “comprising” is defining the steps of the claimed methods.  Attention is directed to MPEP 2111.03 Transitional Phrases [R-08.2017], wherein is stated:
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
 (Emphasis added)

With each of the independent claims employing the term “comprising”, the claimed methods arguably encompass additional steps, including that where probes and target nucleic acids are isolated from cellular debris.  In support of this interpretation attention is directed to independent claim 14.  As seen therein, “at least one of said first and second ligation probes further comprises an anchor sequence”, and as seen in step “b) capturing said ligation product on a microarray substrate”.

In view of the above showing, Royer et al., has been found to reasonably suggest that one can detect a known target nucleic acid that is present in a crude sample.

In view of the above analysis and in the absence of convincing evidence to the contrary,  the rejection of claims 1-4, 9-11, 16-18, 23, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) should be affirmed.  Additionally, the rejection of claim 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.) should be affirmed, and the rejection of claims 14 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.) should also be affirmed.

	(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634      

/Ashwin Mehta/
Primary Examiner    
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.